Exhibit 10.16

AVIS BUDGET GROUP, INC.

NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN

(FORMERLY KNOWN AS CENDANT CORPORATION

1999 NON-EMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN,

AMENDED AND RESTATED AS OF JANUARY 22, 2005

AS FURTHER AMENDED NOVEMBER, 18 2005)

AMENDED AND RESTATED AS OF JANUARY 1, 2007

1. Purpose. The purpose of the Avis Budget Group, Inc. Non-Employee Directors
Deferred Compensation Plan (the “Plan”) is to align the interests of
non-employee directors of Avis Budget Group, Inc. (“Avis”) (formerly Cendant
Corporation) with the interests of Avis stockholders by requiring and/or
permitting such directors to defer certain of their fees received for providing
services to Avis in the form of Avis stock equivalents.

2. Eligibility. Directors of Avis who are not also employees of Avis
(“Directors”) are (i) with respect to elective deferrals, eligible to
participate in the Plan (subject to their irrevocable election to defer receipt
of eligible compensation) and (ii) with respect to required deferrals, required
to participate in the Plan.

3. Administration. The Plan will be administered by the Compensation Committee
of the Board of Directors of Avis, or such other committee of the Board of
Directors designated by the Board of Directors from time to time (the
“Committee”).

4. (a) Deferral of Compensation. Subject to such rules, regulations and
procedures that Avis may establish from time to time, and subject to the
execution by a Director of a valid deferral election, Directors may elect to
defer all, but not less than all, of their annual retainer fees, as well as such
other fees and payments determined by the Board of Directors or the Committee to
be either mandatory or eligible for deferral from time to time (collectively,
“Fees”) into the Plan. All Fees deferred into the Plan will be converted into a
number of Avis Share Units. The number of Avis Share Units allocated to a
Director’s account will be equal to the amount of Fees deferred into the Plans
as of any given date (an “Allocation Date”), divided by the fair market value of
Avis common stock, par value $0.01 per share (“Avis Stock”) as of the Allocation
Date. For purposes of the Plan, fair market value shall equal the closing price
per share of Avis Stock as of the applicable Allocation Date, or such other
reasonable formula determined by the Committee. An Allocation Date will occur on
each date upon which any Director would otherwise become entitled to receive all
or any portion of any Fee, or as otherwise determined by the Committee. Each
Avis Share Unit will be the equivalent of one share of Avis Stock.

(b) Conversion and Distribution of Cash Balances. Pursuant to the rules and
procedures prescribed by the Committee or its delegate, a Director may elect
either (1) to have any cash credited to the Director’s account in connection
with the separation of Avis’s predecessor (Cendant Corporation) into three
independent public companies or the subsequent privatization of Realogy
Corporation, converted into Avis Share Units; provided that, once a Director
converts cash into Avis Share Units the Director may not subsequently convert
such Avis Share Units back into cash or (2) to have such cash distributed to the
Director on the date designated in a properly executed election form provided by
Avis for the purpose of making such election; provided, that any election under
this clause (2) shall be implemented in a manner intended to avoid the
imposition of taxes under Section 409A of the Internal Revenue Code.

5. Election. With respect to elective deferrals, in order to participate in the
Plan, a Director must complete a deferral election in such form, and at such
time, as determined by Avis in its sole discretion, but in accordance with IRS
regulations applicable to the deferral of income. Once an election is made, it
may not be revoked; provided, however, that a Director may no later than sixty
(60) days prior to the beginning of any calendar year, revoke an election to the
extent applicable to such calendar year. No deferral election form is required
with respect to Fees which are required to be deferred into the Plan.



--------------------------------------------------------------------------------

6. Dividends. Additional Avis Share Units will be credited to a Director’s
account in respect of cash dividends and/or special dividends and distributions,
if any, on Avis Stock, based on the number of Avis Share Units credited to such
Director’s account as of the record date for such dividend or distribution. Such
additional units shall be credited on the next Allocation Date following the
payment date for such dividend or distribution. The number of Avis Share Units
to be so credited shall be equal to the quotient obtained by dividing (A) the
product of (i) the number of Avis Share Units credited to such account on the
dividend or distribution record date and (ii) the dividend (or distribution
value as determined by the Committee in its sole discretion) per share of Avis
Stock, by (B) the closing price of a share of Avis Stock as of such dividend
payment date or distribution date.

7. Adjustments. If at any time the number of shares of Avis Stock is increased
or decreased as the result of any stock dividend or distribution, stock split,
combination or reclassification of shares or any similar transaction, the number
of Avis Share Units in a Director’s account will be equitably adjusted, as
determined by the Committee in its sole discretion, to the extent necessary to
preserve, but not increase, the value of each Director’s account. In connection
with the separation of Avis’s predecessor (Cendant Corporation) into three
independent public companies, a Director’s account was credited with a number of
common stock units of Wyndham Worldwide Corporation and Realogy Corporation to
preserve, but not increase, the value of each Director’s account. Each such
common stock unit represents the equivalent of one share of Wyndham Worldwide
Corporation stock or Realogy Corporation stock, respectively.

8. Vesting. Each Director will be fully and immediately vested in his or her
account under the Plan.

9. Distribution of Deferred Compensation. Except as provided in Section 3(b)
hereof or in the last sentence of this Section 9, each Director (or his or her
beneficiary) will receive a distribution of his or her account (including units
deferred prior to the date of any amendment to the Plan), in the form of shares
of Avis Stock or Wyndham Corporation stock, as the case may be, on the date
which is seven months immediately following the date upon which such Director is
no longer a member of Avis’s Board of Directors for any reason. Distributions
shall not occur prior to or following such date under any circumstances. The
number of shares of Avis Stock payable to a Director upon distribution will
equal the number of Avis Share Units held in such Director’s account as of the
date of such distribution. The number of shares of Wyndham Worldwide Corporation
Stock payable to a Director upon distribution will equal the number of Wyndham
Worldwide Corporation common stock units held in such Director’s account as of
the date of such distribution. Notwithstanding the above, the Committee may, in
its sole discretion, provide a Director with an election to receive a cash
distribution equal in value to the Wyndham Worldwide Corporation stock which
would otherwise be distributable.

10. Authorized Shares. A total of 500,000 shares of Avis Stock shall be
authorized and available to be issued directly under the Plan as previously
approved by the stockholders of Avis. Additional shares of Avis Stock shall be
issued under the Avis Budget Group, Inc. 2007 Equity and Incentive Plan and
subject to the limitations therein.

11. Successors in Interest. The obligations of Avis under the Plan shall be
binding upon any successor or successors of Avis, whether by merger,
consolidation, sale of assets or otherwise, and for this purpose references
herein to Avis shall be deemed to include any such successor or successors. The
right of Directors or that of any other person, to the payment of deferred
compensation or other benefits under this Plan may not be assigned, transferred,
pledged or encumbered except by will or by the laws of descent and distribution.

12. Miscellaneous. A Director shall have only the interest of an unsecured
general creditor of Avis in respect of all amounts allocated to his or her
account. All amounts deferred under the Plan shall remain the sole property of
Avis, subject to the claims of its general creditors and available for Avis’s
use until actually distributed to the Director. With respect to amounts deferred
under the Plan, the obligation of Avis hereunder is purely contractual and shall
not be funded or secured in any way. The Committee shall have the authority to
adopt rules and regulations for carrying out the Plan and to interpret, construe
or implement the provisions thereof. The distribution of deferred amounts under
the Plan to Directors shall be subject to applicable withholding taxes.

13. Governing Laws. This Plan shall be construed and enforced in accordance
with, and governed by, the laws of the State of New Jersey.



--------------------------------------------------------------------------------

14. Termination and Amendment of the Plan. The Board of Directors of Avis may
terminate this Plan at any time provided that distributions shall not be
accelerated or further deferred except in accordance with the provisions of
Internal Revenue Code Section 409A. The Board of Directors of Avis may, without
the consent of any Director or beneficiary, amend the Plan at any time and from
time to time; provided, however, that no such amendment shall adversely affect
the rights of any such Director or beneficiary with respect to amounts
previously deferred under the Plan (as determined by the Committee in its sole
discretion).

15. Interpretation. Avis intends that transactions under this Plan will be
exempt under amended Rule 16b-3 promulgated under Section 16 of the Securities
Exchange Act of 1934, as amended, unless otherwise determined by Avis.